DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/12/2020, 03/12/2020 and 03/26/2020 are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS have been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
On page 1 lines 11-12, “has means for controlling the internal gas flow for adjusting a different behavior of the arc generated” should be --has means for controlling the internal gas flow for adjusting behavior of the arc generated--.
On page 1 line 13, “the arc caused by power follow currents” should be --the arc caused by large current flow
On page 1 line 26, “An event of damage is this visible.” Should be --An event of damage is then visible.—.
On page 2 lines 13-14, “The fusible conductor connects a first terminal to the second electrode of the spark gap” should be -- The fusible conductor of the fuse connects a first terminal of the fusible conductor, to the second electrode of the spark gap—.
On page 2 lines 14-16, “the further contact is arranged to be isolated from the first contact and to be isolated from the second main electrode of the spark gap” should be -- the further contact is arranged to be isolated from a first contact of the fuse and to be isolated from the second main electrode of the spark gap—.
On page 4 lines 4-5, “in particular upon power follow current load.” should be -- in particular upon large load current flow.—.
On page 5 line 3, “interrupted by means of the disconnecting slide.” should be -- interrupted by means of a disconnecting slide.--.
On page 5 line 5, “the star und the lever” should be -- the star and the lever--.
On page 5 lines 11-12, “so that hereby the desired interruption of the electrical connection may be realized.” should be -- so that the desired interruption of the electrical connection may be realized.—.
On page 8 line 1, “the slide entrains a first point 7” should be -- the slide pushes a first point 7--.
On page 8 lines 4-5, “the movement of the lever 8 is assisted by a further spring 9.” Should be -- the movement of the lever 8 is further
On page 8 line 12, “can be exposed there to a developing arc.” Should be – the fusible conductor is exposed to a developing arc.--.
On page 8 lines 16-17, “a power follow current load” should be -- a large load current flow—.
On page 9 line 15, “simultaneously entrains the point 16” should be -- simultaneously pushes the point 16--.
Appropriate correction is required.

Claim Objections
Claims 1, 3, 4, 6, 8 and 11 are objected to because of the following informalities:
In claim 1 line 19, “wherein each entraining movement” should be --wherein each pushing movement--.
In claim 1 line 22, “signaling contact (14)” should be –signaling contact (11)—.
In claim 3 line 3, “the varistor, wherein” should be --the varistor, and wherein—.
In claim 3 line 4, “in a second housing plane (27), at least the disconnector element (14)” should be -- in a second housing plane (27), the housing has at least the disconnector element (14)—.
In claim 3 line 4, “the star (100) und the lever (8)” should be -- the star (100) and the lever (8)—.
In claim 3 line 4, “the lever (8) as well as an operating protrusion of the slide (3) are formed.” should be -- the lever (8), as well as an operating protrusion of the slide (3) are formed.--.
limiting element--.
In claim 6 line 4, “a first lever end” should be –a first end of the lever--.
In claim 6 line 6, “a second lever end” should be –a second end of the lever--.
In claim 8 line 3, “axis of rotation (17)” should be --axis of rotation (17) of the star--.
In claim 11 line 4, “the voltage switching element” should be –the voltage limiting element--.
  Appropriate correction is required.

Allowable Subject Matter
Claims 1-11 are allowed upon applicant correcting the formal matter noted above.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially “a first and a second disconnection apparatus are formed, wherein the first disconnection apparatus (2) is in heat-conducting connection with the varistor, and when a limit temperature is reached or exceeded, releases a spring-loaded slide (3) which interrupts the series connection between varistor and horn spark gap, furthermore the second disconnection apparatus (13) has a fusible conductor located in the area of the deion chamber, wherein the fusible conductor holds a spring-loaded disconnector element (14) in a first position and releases this disconnector element upon fusing caused by load in such a manner that the disconnector element (14) adopts a second position, wherein an electrical connection to the trigger electrode is interrupted when the second position is reached, furthermore, a three-pointed, rotatably mounted star or a disc is formed in the housing (1) such that a first star point (7) is carried along by the slide (3) as it moves to interrupt the series connection, and in the same way, a second star point (16) is carried along as the disconnector element (14) moves from the first to the second position, wherein each entraining movement of the star results in a rotation of the star around its axis of rotation with the consequence that a third star point (10) releases a spring-loaded pivotable lever (8)”.
Depping (US20110032651A1) teaches an overvoltage protection element where thermal separation of connection applies force on a spring system which enables an optical display through a viewing window. Depping does not teach a horn spark gap or a dieon chamber. Depping also does not teach two separate disconnections, one for temperature and the other for arc fault. Depping’s display mechanism does not have a rotatably mounted star and a method for remote signaling. Other prior arts Stefanie (DE102011051738A1), Schimanski (US7411769B2), Dipling (DE4241311C2) and Alain (EP0716493B1), also do not have the rotatably mounted star in addition to one or more missing claim limitation from claim 1.
Claims 2-11 are indicated as allowable for the same reason.

Conclusion
This application is in condition for allowance except for the following formal matters: 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        03/15/2021




	/THIENVU V TRAN/                                                                    Supervisory Patent Examiner, Art Unit 2839